Citation Nr: 1643322	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  12-35 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Hughes



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1964 to February 1966. 

The case is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a December 2011 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).

In February 2015, the Board issued a decision which denied service connection for right and left knee disabilities, bilateral hearing loss and tinnitus.  The Veteran appealed this decision to the Court.  In March 2016, the Court issued an order that granted a Joint Motion for Partial Remand (Joint Motion) vacating the portion of the February 2015 Board decision which denied service connection left and right knee disabilities for action consistent with the terms of the joint motion and dismissed the appeal as to the remaining claims (service connection for bilateral hearing loss and tinnitus.)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for a right knee disability which initially manifested in service, or is an aggravation of a pre-enlistment right knee injury, and has persisted.  He also claims that favoring the right knee has caused his left knee disability.  

Review of the record shows that the Veteran's November 1963 pre-induction and February 1966 separation examination reports note that both lower extremities were clinically normal; however, he reported a history of "'trick' or locked knee."  The November 1963 Physician's Summary includes a notation of "tender tibial tubercle" and the February 1966 Physician's Summary notes that the Veteran's "positive answers [were] found to be of no apparent medical significance."  These records also show treatment for "trick knee" in November 1965.  

The initial post-service treatment for right knee complaints was in November 1966, when the Veteran reported walking on "irregular ground" while hunting and his right knee gave way, causing him to fall.  He also reported episodes of his right knee giving way usually about once a month since his initial right knee trauma in 1953 (prior to enlistment), while playing football.  The Veteran recalled the right knee had given way while he was running on rough ground in Vietnam and had resulted in pain and swelling for two weeks.  It was noted that the Veteran had earlier complaints of pain in the anterior right knee over the tibial tubercle, and that X-rays showed a prominent ossicle, which was diagnosed as Osgood-Schlatter disease of right tibial tubercle.  However, the examiner did not identify the date of this earlier complaint, and the referenced X-ray study and the X-ray examination report is not available for review.

Regarding the left knee, an August 1999 treatment report includes an initial diagnosis of left knee internal derangement, probable meniscal pathology.

The February 2015 Board decision denied service connection for a right knee disability finding that the presumption of soundness did not attach with respect to the tender tibial tubercle and that the Veteran's pre-existing right knee disability did not undergo a chronic or permanent worsening during his active duty service.  The Board also found that his right knee disability in service resolved and any current right knee disability became manifest after service and is not related to service.  Service connection for the left knee disability was denied on the basis that it was neither shown (nor alleged) to have been manifested in service and, as service connection for the right knee was denied, the Veteran's secondary service connection theory of entitlement was without legal merit.  

In the Joint Motion, the parties assert that, as the Veteran's pre-induction examination report "found the lower extremities were normal and that there were 'NO ADDITIONAL DEFECTS DISCOVERED,'" (capitalization in original) and "it was in the Report of Medical History that the examiner stated, 'knee trouble - tender tibial tubercle';" the examiner's statement could not be used to conclude that the presumption of soundness does not attach because "noting a history of a preservice medical problem does not suffice to 'note' that the medical condition was present at induction."  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  As such, the Court found that the Veteran is presumed sound on enlistment as to a right knee disability.  

Accordingly, a VA examination is necessary to clarify all current diagnoses of the Veteran's knees and determine whether any right knee disability was either incurred in or permanently aggravated by active duty service and, if so, whether any left knee disability is the result of such right knee disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

On remand, complete updated VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records.

2.  Thereafter, arrange for an appropriate examination of the Veteran to ascertain the nature and likely etiology of his bilateral knee disabilities.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide responses to the following:

Right Knee

a)  As to each right knee disability found, did it clearly and unmistakably (obviously, manifestly, undebatably) exist prior to entrance to active duty service?.  Please consider and discuss as necessary the examiner's notation in the report of medical history at service induction of "knee trouble-tender tibial tubercle" and the November 1966 treatment record which noted "P[atien]t had first trauma to the right knee playing football in 1953 [prior to service].  He was tackled from the right side and had so much pain he had to be carried off the field.  His knee was bandaged and he limped around on it.  Pt then used a knee brace for sports.  Since this time pt had episodes of right knee giving way usually about 1 X / month."

b)  If it is clear and unmistakable that the appellant had a right knee disability prior to his entry into active duty in May 1964, is it at least as likely as not (i.e., is it 50 percent or more probable) that the disability underwent a permanent or chronic (as opposed to a temporary or transient) increase in severity during his period of active duty from May 1964 to February 1966?

c)  If it is clear and unmistakable that the appellant had a right knee disability prior to his entry onto active duty in May 1964, and it is at least as likely as not that the disability underwent a chronic or permanent increase in severity during the period of active duty from May 1964 to February 1966, is it clear and unmistakable that any increase in severity during that period of service was due to the natural progress of the condition?

d)  If the answer to either question (a) or (c) is "no", please assume that the Veteran entered active duty service in sound health as to his right knee (as required by legal operation of the presumption of soundness) and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed knee disability was caused by active duty service and whether it is at least as likely as not that arthritis of the right knee manifested within a year of service (prior to February 1967).

Left Knee

a)  If it is determined that the Veteran has a right knee disorder which was incurred or aggravated during his active duty service, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left knee disorder was aggravated (permanently worsened) by the Veteran's service-connected right knee disability.  

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the Veteran's condition before the onset of the aggravation.

In providing these opinions, the examiner is requested to consider and address as necessary the STRs, post-service VA and private treatment records and examination reports and the Veteran's competent assertions regarding his in-service knee symptoms and post-service continuity of such symptoms.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3.  Thereafter, review the record and readjudicate the claims.  If any benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

